CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes due 2018 Floating Rate Senior Notes due 2018 PROSPECTUS Dated November 19, 2014 PROSPECTUS SUPPLEMENT Dated November 19, 2014 Pricing Supplement No. 19 to Registration Statement No. 333-200365 Dated December 2, 2014 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2018 Floating Rate Senior Notes Due 2018 We, Morgan Stanley, are offering the notes described below on a global basis.We may not redeem the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2018 (the “fixed rate notes due 2018”) or the Global Medium-Term Notes, Series F, Floating Rate Senior Notes Due 2018 (the “floating rate notes due 2018” and, together with the fixed rate notes due 2018, the “notes”) prior to the maturities thereof. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes.” In addition, we describe the basic features of the fixed rate notes due 2018 in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities” and we describe the basic features of the floating rate notes due 2018 in the section of the accompanying prospectus called “Description of Debt Securities—Floating Rate Debt Securities,” in each case subject to and as modified by the provisions described below. With respect to the fixed rate notes due 2018, we describe how interest is calculated, accrued and paid, including where a scheduled interest payment date is not a business day (the following unadjusted business day convention), under “Description of Debt Securities—Fixed Rate Debt Securities” in the accompanying prospectus.With respect to the floating rate notes due 2018, we describe how interest is calculated, accrued and paid, including the adjustment of scheduled interest payment dates for business days (except at maturity), under “Description of Debt Securities—Floating Rate Debt Securities” in the accompanying prospectus. Terms not defined herein have the meanings given to such terms in the accompanying prospectus supplement and prospectus, as applicable. Fixed Rate Notes Due 2018 Floating Rate Notes Due 2018 Principal Amount: Principal Amount: Maturity Date: January 5, 2018 Maturity Date: January 5, 2018 Settlement Date Settlement Date (Original Issue Date): December 5, 2014 (T+3) (Original Issue Date): December 5, 2014 (T+3) Interest Accrual Date: December 5, 2014 Interest Accrual Date: December 5, 2014 Issue Price: 99.892% Issue Price: 100.00% (continued on the next page) (continued on the next page) The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this pricing supplement or the accompanying prospectus supplement or prospectus is truthful or complete.Any representation to the contrary is a criminal offense. MORGAN STANLEY MUFG ABN AMRO ANZ SECURITIES, INC. BANCA IMI BLAYLOCK BEAL VAN, LLC BMO CAPITAL MARKETS BNY MELLON CAPITAL MARKETS, LLC CAPITAL ONE SECURITIES COMMERZBANK FIFTH THIRD SECURITIES FTN FINANCIAL SECURITIES CORP. ING LLOYDS SECURITIES MISCHLER FINANCIAL GROUP, INC. RBS REGIONS SECURITIES LLC SOCIETE GENERALE TD SECURITIES US BANCORP Fixed Rate Notes Due 2018 (continued) Floating Rate Notes Due 2018 (continued) Specified Currency: U.S. dollars Specified Currency: U.S. dollars Redemption Percentage Redemption Percentage at Maturity: 100% at Maturity: 100% Interest Rate: 1.875% per annum Base Rate: LIBOR (calculated on a 30/360 day Spread (Plus or Minus): Plus 0.74% count basis) Index Maturity: Three months Interest Payment Period: Semi-annual Index Currency: U.S. dollars Interest Payment Dates: Each January 5 and July 5, Initial Interest Rate: The Base Rate plus 0.74% (to be commencing July 5, 2015 determined by the Calculation Business Day: New York Agent on the second London Business Day Convention: Following unadjusted banking day prior to the Minimum Denominations: $1,000 and integral multiples Original Issue Date) of $1,000 in excess thereof Interest Payment Period: Quarterly CUSIP: 61761JVM8 Interest Payment Dates: Each January 5, April 5, July 5 ISIN: US61761JVM88 and October 5, commencing Other Provisions: None April 5, 2015 Interest Reset Period: Quarterly Interest Reset Dates: Each Interest Payment Date Interest Determination Dates: The second London banking day prior to each Interest Reset Date Reporting Service: Reuters (Page LIBOR01) Business Day: New York Calculation Agent: The Bank of New York Mellon (as successor to JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)) Minimum Denominations: $1,000 and integral multiples of $1,000 in excess thereof CUSIP: 61761JVN6 ISIN: US61761JVN61 Other Provisions: None PS-2 Supplemental Information Concerning Plan of Distribution; Conflicts of Interest On December 2, 2014, we agreed to sell to the managers listed below, and they severally agreed to purchase, the principal amounts of notes set forth opposite their respective names below at a net price of 99.642%, plus accrued interest, if any, for the fixed rate notes due 2018 and at a net price of 99.75%, plus accrued interest, if any, for the floating rate notes due 2018, which we refer to as the “purchase price” for the respective notes.The purchase price for the fixed rate notes due 2018 equals the stated issue price of 99.892% less a combined management and underwriting commission of 0.25% of the principal amount of the fixed rate notes due 2018 and the purchase price for the floating rate notes due 2018 equals the stated issue price of 100.00% less a combined management and underwriting commission of 0.25% of the principal amount of the floating rate notes due 2018. Name Principal Amount of Fixed Rate Notes Due 2018 Principal Amount of Floating Rate Notes Due 2018 Morgan Stanley & Co. LLC $ $ Mitsubishi UFJ Securities (USA), Inc. ABN AMRO Securities (USA) LLC ANZ Securities, Inc. Banca IMI S.p.A. Blaylock Beal Van, LLC BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. Commerz Markets LLC Fifth Third Securities, Inc. FTN Financial Securities Corp. ING Financial Markets LLC Lloyds Securities Inc. Mischler Financial Group, Inc. RBS Securities Inc. Regions Securities LLC SG Americas Securities, LLC TD Securities (USA) LLC U.S. Bancorp Investments, Inc. 17,500,000 5,000,000 Total $ $ Morgan Stanley & Co. LLC is our wholly-owned subsidiary. Mitsubishi UFJ Financial Group, Inc., the ultimate parent of Mitsubishi UFJ Securities (USA), Inc. (one of the managers), holds an approximately 22% interest in Morgan Stanley.This offering will be conducted in compliance with the requirements of Rule 5121 of the Financial Industry Regulatory Authority, Inc., which is commonly referred to as FINRA, regarding a FINRA member firm’s distribution of the securities of an affiliate and related conflicts of interest.In accordance with Rule 5121 of FINRA, Morgan Stanley & Co. LLC and Mitsubishi UFJ Securities (USA), Inc. may not make sales in this offering to any discretionary accounts without the prior written approval of the customer. Banca IMI S.p.A. is not a U.S. registered broker-dealer and, therefore, to the extent that it intends to effect any sales of the notes in the United States, it will do so through one or more U.S. registered broker-dealers as permitted by FINRA regulations. PS-3 Validity of the Notes In the opinion of Davis Polk & Wardwell LLP, as special counsel to Morgan Stanley, when the notes offered by this pricing supplement have been executed and issued by Morgan Stanley, authenticated by the trustee pursuant to the Senior Debt Indenture (as defined in the accompanying prospectus) and delivered against payment as contemplated herein, such notes will be valid and binding obligations of Morgan Stanley, enforceable in accordance with their terms, subject to applicable bankruptcy, insolvency and similar laws affecting creditors’ rights generally, concepts of reasonableness and equitable principles of general applicability (including, without limitation, concepts of good faith, fair dealing and the lack of bad faith), provided that such counsel expresses no opinion as to (i) the effect of fraudulent conveyance, fraudulent transfer or similar provision of applicable law on the conclusions expressed above and (ii) the validity, legally binding effect or enforceability of any provision that permits holders to collect any portion of the stated principal amount upon acceleration of the notes to the extent determined to constitute unearned interest.This opinion is given as of the date hereof and is limited to the laws of the State of New York and the General Corporation Law of the State of Delaware.In addition, this opinion is subject to customary assumptions about the trustee’s authorization, execution and delivery of the Senior Debt Indenture and its authentication of the notes and the validity, binding nature and enforceability of the Senior Debt Indenture with respect to the trustee, all as stated in the letter of such counsel dated November 19, 2014, which is Exhibit 5-a to the Registration Statement on Form S-3 filed by Morgan Stanley on November 19, 2014. PS-4
